— Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 28, 1977, convicting him of robbery in the first degree, robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of robbery in the second degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the circumstances of this case, the count charging robbery in the second degree, committed by display of what appeared to be a firearm, was an inclusory concurrent count of robbery in the first degree, committed by use of a dangerous instrument, of which appellant was convicted. The former conviction must, therefore, be reversed and the said count dismissed (see People v Grier, 37 NY2d 847). We have examined appellant’s numerous claims of error. They are either without merit or, as in the case of the testimonial reference to a narcotics investigation and, perhaps, the reiteration in summation of certain testimony of Officer Green, harmless in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230). Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.